      Case 2:19-cv-00236 Document 231 Filed 08/16/19 Page 1 of 3 PageID #: 2227



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION


 DON BLANKENSHIP,

                  Plaintiff,

 v.                                                             Case No. 2:19-cv-00236

 ANDREW NAPOLITANO, et al.,

                  Defendants.


 DEFENDANT NATIONAL REPUBLICAN SENATORIAL COMMITTEE’S RULE 7.1
                   DISCLOSURE STATEMENT

          Pursuant to Federal Rule of Civil Procedure 7.1, Defendant National Republican Senatorial

Committee states:

         The National Republican Senatorial Committee has no parent corporation.

         No publicly-held corporation owns 10% or more of the National Republican Senatorial

          Committee’s stock.
Case 2:19-cv-00236 Document 231 Filed 08/16/19 Page 2 of 3 PageID #: 2228



                                       /s/Melissa Foster Bird_______________
                                       Melissa Foster Bird
                                       Christopher D. Smith
                                       Nelson Mullins Riley & Scarborough LLP
                                       949 Third Ave., Suite 200
                                       Huntington, WV 25701
                                       Tel: 304-526-3503
                                       Fax: 304-526-3543
                                       melissa.fosterbird@nelsonmullins.com


                                       and


                                      Michael A. Carvin (pro hac vice pending)
                                      Anthony J. Dick (pro hac vice pending)
                                      Stephen J. Kenny (pro hac vice pending)
                                       JONES DAY
                                       51 Louisiana Ave. NW
                                       Washington, DC, 20001-2113
                                       Tel.: 202-879-3939
                                       Fax: 202-626-1700
                                       macarvin@jonesday.com


                                       Attorneys for Defendant National Republican
                                       Senatorial Committee
     Case 2:19-cv-00236 Document 231 Filed 08/16/19 Page 3 of 3 PageID #: 2229



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           CHARLESTON DIVISION


DON BLANKENSHIP,

               Plaintiff,

v.                                                        Case No. 2:19-cv-00236

ANDREW NAPOLITANO, et al.,

               Defendants.


                              CERTIFICATE OF SERVICE

        The undersigned counsel certifies that the foregoing “Defendant National Republican

Senatorial Committee’s Rule 7.1 Disclosure Statement” was served on all counsel of record

through the CM/ECF system.




                                                 /s/Melissa Foster Bird
